DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final Office action is in response to Applicant’s amendment filed on 7/27/2021.
Currently, claims 1, 2, 5, 7-11, 13 and newly filed 14-16 are pending and examined.
Claims 3, 4, 6 and 12 have been cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 14; a citation “at least two reinforcing layers” is confusing and indefinite because it is not clear that if this citation is the same “at least two reinforcing layers” already cited in line 4? Correction is required. Claims 2, 5, 7-11 and 13-15 depending upon the rejected claim 1 are also rejected.   
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 7-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2020/0308846 to Josefsson et al. (‘Josefsson’).
Re claims 1, 2 and 16: Josefsson discloses a panel 1 comprising: a core layer 3, par. [0147], line 3, comprising a mineral or a cementitious material (see pars. [0009], last line, [0017], lines1-2); at least one reinforcing layer 13 (par. [0075], lines 1-2) situated in said core layer 3; wherein the core layer 3, comprises a first pair of opposite edges (Fig. 2a), wherein a first edge of said first pair of opposing edges comprises a first coupling part 10, and wherein a second edge of said first pair of opposing edges comprises a complementary second coupling part 9, said coupling parts 10/9 allowing a plurality of panels to be mutually coupled; wherein the first coupling part 10 comprises a sideward tongue (wherein 10 points to) extending in a direction substantially parallel to a plane defined by the panel 1, and wherein the second 9 coupling part comprises a groove (Fig. 2a, wherein 9 points to) configured for accommodating at least a part of the sideward tongue of another panel, said groove 9 being defined by an upper lip (near 9) and a lower lip (near 8), wherein the at least one reinforcing layer 13 extends in a direction substantially parallel to the plane defined by the panel 1, to allow one of the reinforcing layer 13 to be selectively situated at the upper and/or lower side of the core (see par. [0080] last three lines).
Josefsson discloses basic structures for the claimed invention as stated above but does not disclose expressly comprising at least two reinforcing layers to be selectively situated at a level between 30 and 70% or between 40 and 60% of a thickness from a top surface of the panel to a bottom surface of the tongue, and a bottom surface of the panel to an upper surface of the lower lip. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have more reinforcing layers, e.g. at least two reinforcing layers arranged at a level 30 and 70% or between 40 and 60% of a thickness from a top surface of the panel to a bottom surface of the tongue, and a bottom surface of the panel to an upper surface of the lower lip in order to provide more integrity for the core, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. Bemis Co. USPQ 8. And also it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the at least two reinforcing layers at different applicable locations, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 5: wherein at least one reinforcing layer 13 comprises mesh (e.g. par. [0076], lines 1-3), sheet, or web material.
Re claim 7: wherein at least one reinforcing layer 13 comprises fiberglass (par. [0077], line 2), polypropylene, cotton, PET, silica and/or nylon.
Re claim 8: wherein the core layer 3 comprises MgO, Magnesium Oxy Chloride, Magnesium Oxy Sulfate, MgC12, MgS04, and/or MgC03 or a binder (see par. 0017], lines 1-4).
Re claim 9: wherein the core layer comprises at least 70% in weight of MgO, Magnesium Oxy Chloride, Magnesium Oxy Sulfate, MgC12, MgS04, and/or MgC03 and a binder (e.g. at least 30% wt, or could be higher, par. [0024], last line).
Re claim 10: wherein the core layer 13 has a thickness between 3 and 8 mm, (e.g. within the range, see par. [0015], lines 1-4).
Re claim 11: wherein the tongue or groove is between 1 and 3 mm (see Fig. 2a, wherein 9 or 13 points to).
Re claim 13: comprising a laminate of said core layer 3 and at least one of: a decorative top layer 11a (Fig. 2a, par. [0148], line 4); an acoustic dampening layer; a balancing layer.
Re claim 14: wherein one of the at least two reinforcing layers is situated at a center of the core (Fig. 3c). 
.
Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive because as set forth above, Josefsson discloses all structures as claimed but does not disclose expressly at least two reinforcing layers to be selectively situated at a level between 30 and 70% or between 40 and 60% of a thickness from a top surface of the panel to a bottom surface of the tongue, and a bottom surface of the panel to an upper surface of the lower lip. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have more reinforcing layers, e.g. at least two reinforcing layers arranged at a level 30 and 70% or between 40 and 60% of a thickness from a top surface of the panel to a bottom surface of the tongue, and a bottom surface of the panel to an upper surface of the lower lip in order to provide more integrity for the core, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. Bemis Co. USPQ 8. And also it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the at least two reinforcing layers at different applicable locations, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 Examiner believes the above rejections are proper and will be maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale